DETAILED ACTION
1.        This Office Action is in response to communication filed on 01/19/2021.
2.        The Examiner’s amendment agreed to via Interview on 02/08/2021 and confirmed via electronic mail (attached to interview summary) on 02/09/2021 is being entered below by agreement. 
3.        Claims 1, 3-5, 7, 9-11, 13, 15-17, and 20 were amended on 01/19/2021. Claims 1, 7, and 13 are currently amended and claims 3-5, 9-11 and 15-17 are currently cancelled via examiner’s amendment and agreement. 
4.        Rejections under 35 USC 101 for claims 1-20 are withdrawn in view of their amendment/cancellation and/or arguments presented by the examiner’s amendment and agreement on 02/08/2021 and/or the “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019) as the amended independent claims include subject matter identified as eligible. 
5.       Rejections under 35 USC 103 for claims 1-20 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant, specifically, arguments presented on pages 9-10 of the Remarks dated 01/19/2021 directed towards arguments regarding reference Tu and the incorporation of subject matter from dependent claims via examiner’s amendment. 
6.       Claims 1, 2, 6-8, 12-14, and 18-20 are allowed.

Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
7.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
          Authorization for this examiner’s amendment was given in an interview with Mark F Samek (Reg # 53546) on 02/08/2021.
          The application has been amended as follows:
         1.	(Currently amended) A method for performing a physical formation-related operation based on corrected vertical seismic profile (VSP) data of an earth formation, the method comprising:
	performing a VSP survey using a seismic data acquisition system to provide VSP data that includes reflection wave data;
	applying, with a processor, a normal moveout (NMO) correction equation to the VSP data inclusive of the reflection wave data, the NMO correction equation comprising a form of:
            
                
                    
                        t
                    
                    
                        2
                    
                
                
                    
                        x
                    
                
                =
                
                    
                        t
                    
                    
                        0
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                2
                            
                        
                    
                
                +
                
                    
                        A
                        
                            
                                x
                            
                            
                                4
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                4
                            
                        
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        0
                                    
                                    
                                        2
                                    
                                
                                +
                                 
                                B
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            
                                                V
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                        
                                            4
                                        
                                    
                                    +
                                     
                                    2
                                    B
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    +
                                    C
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    4
                                                
                                            
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                     
                                
                            
                        
                    
                
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
            
        
where t is time, x is source offset to wellhead, t0  is one-way zero-offset vertical reflection time to a borehole receiver from a reflector, V  is effective NMO velocity, and A, B, and C are coefficients;
	reducing noise in the VSP data that includes the reflection wave data by solving, with the processor, the NMO correction equation by using a simulated annealing (SA) algorithm to provide VSP NMO corrected data, the SA algorithm comprising a coherence coefficient of semblance analysis of an NMO corrected reflection event within a time CE) comprising a form of:
            
                C
                E
                =
                 
                
                    
                        1
                    
                    
                        M
                    
                
                
                    
                        
                            
                                ∑
                                
                                    t
                                
                                
                                    T
                                
                            
                            
                                 
                                (
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            
                                                f
                                            
                                            
                                                i
                                                ,
                                                 
                                                t
                                                
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                        
                                            
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                         
                    
                    
                        
                            
                                ∑
                                
                                    t
                                
                                
                                    T
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                i
                                                ,
                                                 
                                                t
                                                
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                 
                 
            
        
where fi,t(i) is an amplitude value on the ith trace at NMO corrected time t(i), M is a number of traces in a common receiver gather, and T is a window length of semblance analysis; and
	performing the physical formation-related operation at at least one of a location, a depth or a depth interval based on the VSP NMO corrected data, the physical formation-related operation comprising at least one of (i) drilling a borehole using a drilling system according to a trajectory based on the VSP NMO corrected data, (ii) perforating a casing lining the borehole at a selected depth or depth interval using a perforation tool based on the VSP NMO corrected data, or (iii) stimulating the earth formation to at least one of open up existing fractures or create new fractures at a selected depth or depth interval using a stimulation system based on the VSP NMO corrected data.
	2.	(Original) The method according to claim 1, wherein the coherence coefficient of semblance analysis is a maximum value.
	3.	(Cancelled)
	4.	(Cancelled)
	5.	(Cancelled)
	6.	(Original) The method according to claim 1, wherein the VSP NMO corrected data is presented as an image.

	performing a VSP survey using a seismic data acquisition system to provide VSP data that includes reflection wave data;
	applying, with a processor, a normal moveout (NMO) correction equation to the VSP data inclusive of the reflection wave data, the NMO correction equation comprising a form of:
            
                
                    
                        t
                    
                    
                        2
                    
                
                
                    
                        x
                    
                
                =
                
                    
                        t
                    
                    
                        0
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                2
                            
                        
                    
                
                +
                
                    
                        A
                        
                            
                                x
                            
                            
                                4
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                4
                            
                        
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        0
                                    
                                    
                                        2
                                    
                                
                                +
                                 
                                B
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            
                                                V
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                        
                                            4
                                        
                                    
                                    +
                                     
                                    2
                                    B
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    +
                                    C
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    4
                                                
                                            
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                     
                                
                            
                        
                    
                
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
            
        
where t is time, x is source offset to wellhead, t0  is one-way zero-offset vertical reflection time to a borehole receiver from a reflector, V  is effective NMO velocity, and A, B, and C are coefficients;
	reducing noise in the VSP data that includes the reflection wave data by solving, with the processor, the NMO correction equation by using a simulated annealing (SA) algorithm to provide VSP NMO corrected data, the SA algorithm comprising a coherence coefficient of semblance analysis of an NMO corrected reflection event within a time window as a cost function in the SA algorithm, the coherence coefficient of semblance analysis being within a selected range of a maximum value, the coherence coefficient of semblance analysis (CE) comprising a form of:
            
                C
                E
                =
                 
                
                    
                        1
                    
                    
                        M
                    
                
                
                    
                        
                            
                                ∑
                                
                                    t
                                
                                
                                    T
                                
                            
                            
                                 
                                (
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            
                                                f
                                            
                                            
                                                i
                                                ,
                                                 
                                                t
                                                
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                        
                                            
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                         
                    
                    
                        
                            
                                ∑
                                
                                    t
                                
                                
                                    T
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                i
                                                ,
                                                 
                                                t
                                                
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                 
                 
            
        
where fi,t(i) is an amplitude value on the ith trace at NMO corrected time t(i), M is a number of traces in a common receiver gather, and T is a window length of semblance analysis;
	applying, with the processor, a median filter to the VSP NMO corrected data to provide median-filtered VSP NMO corrected data that attenuates unaligned noises; and
 a depth interval based on the median-filtered VSP NMO corrected data, the physical formation-related operation comprising at least one of (i) drilling a borehole using a drilling system according to a trajectory based on the median-filtered VSP NMO corrected data, (ii) perforating a casing lining the borehole at a selected depth or depth interval based on the median-filtered VSP NMO corrected data, or (iii) stimulating the earth formation to at least one of open up existing fractures or create new fractures at a selected depth or depth interval using a stimulation system based on the median-filtered VSP NMO corrected data.
	8.	(Original) The method according to claim 7, wherein the coherence coefficient of semblance analysis is a maximum value.
9.	(Cancelled)
	10.	(Cancelled)
	11.	(Cancelled)
	12.	(Original) The method according to claim 6, wherein the median-filtered VSP NMO corrected data is presented as an image.
	13.	(Currently amended) A method for performing a physical formation-related operation based on corrected vertical seismic profile (VSP) data of an earth formation, the method comprising:
	performing a VSP survey using a seismic data acquisition system to provide VSP data that includes reflection wave data;
	applying, with a processor, a normal moveout (NMO) correction equation to the VSP data inclusive of the reflection wave data, the NMO correction equation comprising a form of:
            
                
                    
                        t
                    
                    
                        2
                    
                
                
                    
                        x
                    
                
                =
                
                    
                        t
                    
                    
                        0
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                2
                            
                        
                    
                
                +
                
                    
                        A
                        
                            
                                x
                            
                            
                                4
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                4
                            
                        
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        0
                                    
                                    
                                        2
                                    
                                
                                +
                                 
                                B
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            
                                                V
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                        
                                            4
                                        
                                    
                                    +
                                     
                                    2
                                    B
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    +
                                    C
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    4
                                                
                                            
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                     
                                
                            
                        
                    
                
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
            
        
where t is time, x is source offset to wellhead, t0  is one-way zero-offset vertical reflection time to a borehole receiver from a reflector, V  is effective NMO velocity, and A, B, and C are coefficients;
	reducing noise in the VSP data that includes the reflection wave data by solving, with the processor, the NMO correction equation by using a simulated annealing (SA) algorithm to provide VSP NMO corrected data, the SA algorithm comprising a coherence coefficient of semblance analysis of an NMO corrected reflection event within a time window as a cost function in the SA algorithm, the coherence coefficient of semblance analysis being within a selected range of a maximum value, the coherence coefficient of semblance analysis (CE) comprising a form of:
            
                C
                E
                =
                 
                
                    
                        1
                    
                    
                        M
                    
                
                
                    
                        
                            
                                ∑
                                
                                    t
                                
                                
                                    T
                                
                            
                            
                                 
                                (
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            
                                                f
                                            
                                            
                                                i
                                                ,
                                                 
                                                t
                                                
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                        
                                            
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                         
                    
                    
                        
                            
                                ∑
                                
                                    t
                                
                                
                                    T
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                i
                                                ,
                                                 
                                                t
                                                
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                 
                 
            
        
where fi,t(i) is an amplitude value on the ith trace at NMO corrected time t(i), M is a number of traces in a common receiver gather, and T is a window length of semblance analysis;
	applying, with the processor, a median filter to the VSP NMO corrected data to provide median-filtered VSP NMO corrected data that attenuates unaligned noises;
	applying, with the processor, a reverse NMO algorithm to the median-filtered VSP NMO corrected data to provide reverse median-filtered VSP NMO corrected data; and
performing the physical formation-related operation at at least one of a location, a depth or a depth interval based on the reverse median-filtered VSP NMO corrected data, the physical formation-related operation comprising at least one of (i) drilling a borehole using a drilling system according to a trajectory based on the reverse median-filtered VSP NMO corrected data, (ii) perforating a casing lining the borehole at a selected depth or depth interval based on the reverse median-filtered VSP NMO corrected data, or (iii) stimulating the earth formation to at least one of open up existing fractures or create new fractures at a selected depth or depth interval using a stimulation system based on the reverse median-filtered VSP NMO corrected data.
	14.	(Original) The method according to claim 13, wherein the coherence coefficient of semblance analysis is a maximum value.
15.	(Cancelled)
	16.	(Cancelled)
	17.	(Cancelled)
	18.	(Original) The method according to claim 13, wherein the reverse median-filtered VSP NMO corrected data is presented as an image.
	19.	(Original) The method according to claim 13, further comprising applying a Kirchoff migration algorithm to the reverse median-filtered VSP NMO corrected data to provide Kirchoff migration VSP NMO corrected data.
	20.	(Previously presented) The method according to claim 19, wherein the physical formation-related operation is based on the Kirchoff migration VSP NMO corrected data.
      Allowable Subject Matter
8.      Claims 1,2, 6-8, 12-14, and 18-20  are allowable. 
         The following is an examiner’s statement of reasons for allowance: claims                                                                                                                                                                                                    1, 2, 6-8, 12-14, and 18-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “reducing noise in the VSP data that includes the reflection wave data by 
Prior Art of Record
9.         The Prior art of reference Tu G102 10 A Methodology to Estimate Residual Source Statics from 2D/3D VSP   Data by M. Lou* (Baker Hughes Inc) & F. Doherty (Baker Hughes Inc), 76th EAGE Conference & Exhibition 2014 discloses: performing a VSP survey using a seismic data acquisition system to provide VSP data (Tu: VSP survey in methodology section line 3 and VSP data in summary section line 2) and a normal moveout (NMO) correction equation to the VSP data (Tu discloses in page 3 equation 2) and and performing the formation-related operation at at least one of a Tu discloses in page 3 line 3, 12). 
           The Prior art of reference (1995/US00542069A to Bernitsas et al.) discloses:
  Applying and solving with the processor, the NMO correction equation by using a simulated annealing (SA) algorithm to provide VSP NMO corrected data, the SA algorithm comprising a coherence coefficient of semblance analysis of an NMO corrected reflection event within a time window (Bernitsas discloses, in col. 2 line 25, 30, 35 and 65, col 17 lines 1,2, 52-54).
          The Prior art of reference Ilya Tsvankin a journal and book “Vertical Seismic Profile - an overview | Science Direct Topics” discloses:  the coherence coefficient of semblance analysis being within a selected range of a maximum value (IIya disclosed the semblance analysis equation that yields the maximum value of semblance in equation 7.16).
          The Prior art of reference Sverre Planke (VBPR), a journal report “Integrated Methods for Advanced Geothermal Exploration” version 2016.05.01 disclosed: the formation-related operation comprises drilling a borehole using a drilling system according to a trajectory based on the VSP NMO corrected data (in VBPR page 2, 9, 13,24); perforating a casing lining a borehole at a selected depth or depth interval using a perforation tool based on the VSP NMO corrected data (in VBPR page 2, 17, 22) and stimulating the earth formation to at least one or open up existing fractures and create new fractures at a selected depth or depth interval using a stimulation system based on the VSP NMO corrected data (in VBPR page 12, 22, 41).
Leon Hu et. al. US patent 2016/US10267937B2 disclosed:  applying, with the processor, a median filter to the VSP NMO corrected data to provide median-filtered VSP NMO corrected data that attenuates unaligned noises (Leon Hu discloses in col 11, line 28, col 12 line 38)
           The Prior art of reference William A Burnett et al, a journal paper in July 2011 “A reversible transform for seismic data processing” disclosed: reverse NMO algorithm to provide VSP NMO corrected data (page 6, line 8, 12, 21).
            The Prior art of reference Tang U.S. Patent No. 7492664 disclosed: applying a Kirchoff migration algorithm, to the reverse median-filtered VSP NMO corrected data to provide Kirchoff migration VSP NMO corrected data (Tang discloses in col. 12, lns. 52-54, in col. 4, lns. 60-67, col. 12, lns. 37-60, col. 6, lns. 21-28) 
         None of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “reducing noise in the VSP data that includes the reflection wave data by solving, with the processor, the NMO correction equation by using a simulated annealing (SA) algorithm to provide VSP NMO corrected data, the SA algorithm comprising a coherence coefficient of semblance analysis of an NMO corrected reflection event within a time window as a cost function in the SA algorithm,” and “performing the physical formation-related operation at least one of a location, a depth or a depth interval based on the VSP NMO corrected data, the physical formation-related operation comprising at least one of (i) drilling a borehole using a drilling system according to a trajectory based on the VSP NMO corrected data, (ii) perforating a casing lining the borehole at a selected depth or depth interval based on the VSP NMO corrected data, or (iii) stimulating the .
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Willis et al. (US9797243B2) disclosed “Geophysical prospecting may be achieved using borehole seismic data and processing velocity seismic profiles using downward continuation to simulate the seismic source being at the depth of the borehole receivers. Such methods may involve collecting seismic data for a subterranean formation with at least one borehole receiver; grouping the seismic data into a one common receiver gather corresponding to each borehole receiver.”
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
      Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
 interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129